HENRIOD, Justice
(dissenting).
Respectfully I dissent. The main opinion has not explained away either Milne Truck Line v. Public Service Commission,1 nor the P. S. C.’s earlier declaration that Motor Freight could not do what the Commission now says it can do.
The initial order of the Commission about one-half score years ago, seemed to be clarion clear, and’ Motor Freight interpreted it as Barton' contends here by docking and undocking, loading and unloading for years at U. P.’s “station” on West South Temple, — not Sugarhouse, or any place else.
It may be true that the Commission’s order of a decade ago may have been a bit inordinate from an economic standpoint, — but it was there, and now comes to plague interested parties, the Commission itself, and this court in the Milne case.
I think the ordinary connotation of the words “railroad station,” to taxi drivers, the public and shippers generally, means a place where the trains pull in to take on aiid discharge passengers and freight. I think a new application should be entertained, rather than to “explain” that clear language “meant” something other than it said.

. 9 Utah 2d 28, 337 P.2d 412 (1959).